Citation Nr: 1607666	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  11-28 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel




INTRODUCTION

The Veteran, who died in November 2008, served on active duty from January 1943 to May 1946.  The Appellant claims as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO, in relevant part, denied the Appellant's claim for service connection for the Veteran's cause of death.  The Appellant disagreed and perfected this appeal.  

The Appellant was scheduled for a Travel Board hearing on May 7, 2014.  However, she cancelled that hearing in April 2014.  See Letter from American Legion dated April 8, 2014.


FINDINGS OF FACT

1. The death certificate shows that the Veteran died in November 2008.  His death certificate lists pneumonia due to (or as a consequence of) dysphagia as the immediate cause of death.  Generalized atherosclerosis and pulmonary fibrosis are listed as contributory causes.

2. At the time of his death, the Veteran was service connected for bilateral varicose veins, rated at 40 percent.  

3. Pneumonia, dysphagia, generalized atherosclerosis and pulmonary fibrosis were not manifest during service and are unrelated to service. 

4. A service connected disability did not cause or contribute substantially or materially to the cause of death. 
5. The preponderance of the competent evidence of record is against a finding that the immediate or contributory causes of the Veteran's death are related to service.


CONCLUSION OF LAW

1. The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.

In this case, the Appellant received a letter dated December 2008.  The letter explained the division of responsibilities between VA and the Appellant in developing an appeal and what type of information and evidence was needed to establish an effective date.  The letter informed the Appellant of the evidence and information required to substantiate her claim for DIC benefits based on a service-connected condition and a condition not yet service connected.  However, the letter did not precisely comply with Hupp in that it did not inform the Appellant of the condition for which the Veteran was service-connected.  However, the record is sufficient to demonstrate that the Appellant was aware of the Veteran's service-connected disability.  The Appellant is claiming service connection for the Veteran's death as it pertains to his service connected varicose veins, indicating that she had actual knowledge that the Veteran was service connected for bilateral varicose veins at the time of his death.  See Statement in Support of Claim dated September 28, 2009.  Thus, VA's duty to notify has been fulfilled.

In addition, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran's service treatment records and personnel records have been associated with the claims file.  The claims file also contains the Veteran's death certificate and his post-service treatment records.  In addition, the VA sought a medical opinion in connection with the Appellant's service connection claim for cause of death.  The medical opinion reflects that the VA examiner reviewed the Veteran's past medical history and rendered an appropriate opinion which was supported by reasons and bases.  See Barr v. Nicholson, 21 Vet.App. 303 (2007).
The Appellant has identified no outstanding evidence that could be obtained to substantiate her claim, and the Board is unaware of any such outstanding evidence.  Given the above, no further action related to the duties to notify and assist is required in this case.  The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection for the Veteran's Cause of Death

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310.  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be shown to have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

In determining whether the disorder that resulted in the death of the veteran was the result of active service, the laws and regulations pertaining to service connection apply.  38 U.S.C.A. § 1310.  "Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war.  38 C.F.R. § 3.1(e).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Appellant avers that the Veteran's service connected varicose veins caused his death.  Specifically, the Appellant claims that the Veteran's varicose veins caused the loss of circulation, which led to his death.  See Notice of Disagreement dated September 28, 2009.  For the forgoing reasons, the Board finds that service connection for the Veteran's cause of death is not warranted.  

As a preliminary matter, the Board notes that the Veteran's death certificate lists pneumonia due to (or as a consequence of) dysphagia as the immediate cause of death and generalized atherosclerosis and pulmonary fibrosis as contributory causes of the death.  There is no evidence to connect any of these diseases to service on a direct basis.  There were no complaints, treatments, or manifestations of any of these diseases during service.  The Board finds that direct service connection for either the immediate causes or the contributory causes of the Veteran's death is not warranted.  Given the above, the ensuing analysis will focus on the Veteran's service connected varicose veins as it pertains to the Veteran's death.  

The Board finds that based on the medical evidence of record, namely the death certificate, the Veteran's varicose veins were not a principle cause of the Veteran's death.  There is no evidence that the varicose veins singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  Therefore, the question in this case is whether the bilateral varicose veins contributed substantially or materially to the causes of the Veteran's death.  In this case, the Board finds that the competent and probative medical evidence of record does not support a finding of a nexus between bilateral varicose veins and the cause of the Veteran's death.

The Veteran was first service-connected for varicose veins in August 1997.  A review of the Veteran's post-service treatment records reflect treatment for respiratory issues, to include pneumonia and dysphagia, and heart conditions, but demonstrate no complaints or complications related to varicose veins.

In a July 2011 VA medical opinion, the examiner opined that the Veteran's service connected bilateral varicose veins did not cause or contribute substantially or materially to the Veteran's death, nor did they aid or lend assistance to the Veteran's death due to pneumonia.  The examiner also opined that varicose veins differed from peripheral vascular disease and generalized atherosclerosis, as the pathology, etiological mechanism and progression of both diseases differs from that of varicose veins.  See VA Examination dated July 28, 2011.

Also of record is an opinion from Dr. R.J.S., the Veteran's private doctor.  In his note, Dr. R.J.S. opined that generalized atherosclerosis may have contributed to the Veteran's death on top of hypoxemia.  He further stated the combination of these likely caused multi-organ failure and ultimately death.  See Note from Dr. R.J.S. dated January 8, 2009.  There is no indication in Dr. R.J.S.'s note that varicose veins contributed either substantially or materially to the Veteran's death.  

The remaining evidence of record consists of the Appellant's lay statements, in which she contends that the Veteran's varicose veins contributed to his death.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Specifically, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

To the extent the Appellant claims that the Veteran's service connected varicose veins contributed to the Veteran's death, the Board finds that the Appellant, as a lay person, is not competent to opine as to the Veteran's cause of death.  Opining as to cause of death is a complex medical question that requires specialized knowledge.  There is no indication that the Appellant possesses the requisite knowledge to perform provide such an opinion.  As such, the Board affords such statements regarding the Veteran's cause of death little probative value.  

In sum, the competent evidence of record does not show that the Veteran's service-connected bilateral varicose veins substantially or materially contributed to the Veteran's death.  There is no clinical evidence to support a link between the Veteran's varicose veins and either the immediate cause of death of pneumonia as a consequence of dysphasia or the contributory causes of generalized atherosclerosis and pulmonary fibrosis.


ORDER


Entitlement to service connection for the cause of the Veteran's death is denied.



______________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


